724 S.E.2d 921 (2012)
L & S WATER POWER, INC., et al
v.
PIEDMONT TRIAD REGIONAL WATER AUTHORITY.
No. 198PA11-1.
Supreme Court of North Carolina.
April 17, 2012.
Robert A. Brinson, High Point, for Piedmont Triad Regional Water Authority.
James Scott Hale, Greensboro, for L & S Water Power, Inc., et al.
Charles D. Case, Raleigh, for Piedmont Triad Regional Water Authority.
V. Randall Tinsley, Greensboro, for City of Sahsbury.
Christy E. Wilhelm, Concord, for Water and Sewer Authority of Cabarrus County.
The following order has been entered on the motion filed on the 17th of April 2012 by Defendant:
"Motion Allowed by order of the Court in conference, this the 17th of April 2012."
Defendant shall have up to and including the 13th day of June 2012 to file and serve his/her brief with this Court.